Memorandum: Respondent father appeals from an order granting the nonparent petitioners sole legal and physical custody of the father’s minor child. We affirm for reasons stated in the amended findings of fact and decision at Family Court. We add only that there is no merit to the father’s contention that the Court Attorney Referee lacked jurisdiction to hear and determine the matter (see generally CPLR 4317 [a]). The father signed the requisite consent and, although he signed that consent before being informed of his right to counsel pursuant to Family Court Act § 262 (a), he and his attorney willingly participated in the subsequent proceedings without objection and with the full knowledge that the Court Attorney Referee would adjudicate the merits of the petition (see Matter of Carlos G. [Bernadette M.], 96 AD3d 632, 633 [2012]; 1199 Hous. Corp. v Jimco Restoration Corp., 77 AD3d 502, 502 [2010]; Dodge v Lynch, 55 AD3d 314, 315 [2008], lv denied 11 NY3d 713 [2008]; cf. Matter of Gale v Gale, 87 AD3d 1011, 1012 [2011]; Matter of *1690Osmundson v Held-Cummings, 306 AD2d 950, 950-951 [2003]). Present — Scudder, P.J., Centra, Fahey, Carni and Valentino, JJ.